— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Ramapo granting an application made by intervenor-respondent for a special permit and for a variance, petitioners appeal from so much of a judgment of the Supreme Court, entered in Rockland County on July 28, 1978, as, upon annulling the determination, stated that the decision shall be without prejudice to a similar application for a variance based upon adequate proof. Appeal dismissed, with one bill of $50 costs and disburse*596ments, payable jointly to respondents. Appellants are not aggrieved and have no cause to appeal since the determination of the zoning board has been annulled. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.